 

riLED

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

MAY TS 7079

UNITED STATES DISTRICT COURT crerx U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA [SOUTHERN oisTRICT OF CaLiFORNiA

 

 

 

 

¥ Ce preyry
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
OLGA NAVA-MUNIVEZ (1)
Case Number: 3:19-CR-01259-JAH
Jose G Badillo
Defendant’s Attormey
REGISTRATION NO. 84177-298
oO -
THE DEFENDANT:
pleaded guilty to count(s) One of the Information.
was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title and Section / Nature of Offense Count
18:1546 - Fraud and Misuse Of Visas, Permits, and Other Entry Documents {Felony} i
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

[| Count(s) dismissed on the motion of the United States.

Assessment : $100.00 waived,

IVTA Assessment*: $
OL
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,

No fine CL) Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

Mav 13. 2019

Date of Imposition of Sentence

NN. JOHN A. HOUSTON
ITED STATES DISTRICT JUDGE

3:19-CR-01259-JAH

 
og t

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: OLGA NAVA-MUNIVEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-01259-JAH

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served as to count 1.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

Ol

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
LC) at A.M. on

 

[] as notified by the United States Marshal.
qo The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
O_ onor before
O_ as notified by the United States Marshal.

C1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-01259-JAH
